FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HILARIO GUZMAN TRUJILLO,                         No. 06-71423

               Petitioner,                       Agency No. A029-146-316

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Hilario Guzman Trujillo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § §

§ 1252. We review de novo questions of law, and review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We review for abuse of discretion the agency’s determination that an alien

was convicted of a particularly serious crime. Arbid v. Holder, 700 F.3d 379, 383

(9th Cir. 2012). We deny the petition for review.

      The IJ correctly determined that Guzman Trujillo’s conviction under

California Penal Code § 288(a) is an aggravated felony that renders him ineligible

for asylum. See 8 C.F.R. § 1208.13(c)(2)(D) (alien who files asylum application

prior to April 1, 1997, is ineligible if convicted of an aggravated felony); United

States v. Baron-Medina, 187 F.3d 1144, 1147 (9th Cir. 1999) (section 288(a) is

categorically an aggravated felony under 8 U.S.C. § 1101(a)(43)(A)).

      The IJ did not abuse her discretion when she determined that Guzman

Trujillo’s conviction is a particularly serious crime that renders him ineligible for

withholding of removal. See 8 U.S.C. § 1231(b)(3)(B)(ii). The record reflects

that Guzman Trujillo was sentenced to state prison for engaging in significant

sexual contact with a child of eight over a period of months. See Arbid, 700 F.3d

379 at 384 (particularly serious crime determinations are informed by a series of

factors, including the nature and underlying facts of the conviction, and the type of

sentence imposed).




                                           2                                     06-71423
      Substantial evidence supports the IJ’s determination that Guzman Trujillo

did not establish it is more likely than not that he would be tortured if he returned

to Guatemala. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                    06-71423